Citation Nr: 0810037	
Decision Date: 03/26/08    Archive Date: 04/09/08

DOCKET NO.  04-36 749	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to a compensable disability rating for 
bilateral pes planus.

2.  Entitlement to a compensable disability rating for 
bilateral hearing loss.

3.  Entitlement to a compensable disability rating for 
hemorrhoids.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

L. Cramp, Counsel


INTRODUCTION

The veteran served on active duty from March 1967 to March 
1971.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a January 2004 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. 
Petersburg, Florida.

The veteran presented testimony at a Travel Board hearing 
chaired by the undersigned Veterans Law Judge in October 
2006.  A transcript of the hearing is associated with the 
claims file.

In February 2007, the Board remanded these issues for 
additional evidentiary development.  This case has since been 
returned to the Board for further appellate action.


REMAND

In the February 2007 remand, the Board noted testimony from 
the veteran at his October 2006 hearing that an audiometric 
evaluation had been conducted at the VA facility in Sarasota, 
Florida during the summer of 2006.  The Board instructed that 
those records should be obtained.  It appears that the 
Appeals Management Center (AMC) obtained treatment records 
from the VA Medical Center in Bay Pines; however, it does not 
appear that any attempt was made to obtain records from the 
VA medical facility in Sarasota.  The veteran has since 
contacted the VA Community Based Outpatient Clinic (CBOC) in 
Sarasota, and has obtained from them a copy of an undated 
audiogram.  

While the veteran has submitted a portion of the audiogram, 
it is incomplete.  It contains only a graphical depiction of 
the puretone thresholds, and does not contain puretone 
averages or speech recognition results.  It is unclear 
whether the single page submitted by the veteran constitutes 
the entire record of his visit, or whether additional records 
may exist.  In light of the negative results obtained by the 
AMC, and the failure to even obtain this record, the Board 
believes that additional efforts are necessary to obtain 
recent treatment records.  

Records generated by VA facilities that may have an impact on 
the adjudication of a claim are considered in the 
constructive possession of VA adjudicators during the 
consideration of a claim, regardless of whether those records 
are physically on file.  See Dunn v. West, 11 Vet. App. 462, 
466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 
(1992).

In addition, the Board instructed that an examination should 
be conducted to evaluate the veteran's hemorrhoids.  The 
examination was supposed to include specific findings with 
respect to the frequency of recurrence, whether the veteran's 
hemorrhoids are considered large or thrombotic, whether they 
are irreducible, whether there is excessive redundant tissue, 
persistent bleeding, anal fissures, or secondary anemia.  The 
claims file was to be reviewed in conjunction with the 
examination.

While a VA examination report dated in June 2007 has been 
associated with the claims file, the examiner did not address 
the specific questions included in the Board's remand.  In 
particular, the examiner did not state whether the veteran's 
hemorrhoids are considered large or thrombotic, whether they 
are irreducible, or whether there is excessive redundant 
tissue, persistent bleeding, anal fissures, or secondary 
anemia.  Moreover, while the examiner stated that the C file 
was reviewed, in the report of examination of the veterans 
feet, conducted the same day, by the same examiner, the 
examiner stated that the C file was not reviewed.  This is 
particularly significant in light of the examiner's reference 
in the foot report to the veteran's period of service as 
being from June 1975 to January 1997.  This is clearly 
inconsistent with the veteran's service records.  The Board 
also notes that the hemorrhoid examination report refers to 
the veteran's occupation as an "instrument calibrat[or]," 
while the foot examination report states that he works as a 
postal clerk.  The veteran is not identified by name or claim 
number within the body of either report, and this raises a 
legitimate question as to whether either examination report 
actually pertains to this veteran.  

The United States Court of Appeals for Veterans Claims 
(Court) has held that RO compliance with a remand is not 
discretionary, and that if the RO fails to comply with the 
terms of a remand, another remand for corrective action is 
required.  Stegall v. West, 11 Vet. App. 268 (1998).

Finally, with respect to the veteran's pes planus, although a 
VA examination of the feet was not requested in the prior 
remand, an examination report has been associated with the 
claim file.  As noted above, due to discrepancies with this 
report, it can not be reliably associated with the veteran.  
Until a determination is made as to whether this report may 
be considered, a decision on this issue would be premature.  

Accordingly, this case is REMANDED to the RO or the AMC in 
Washington, D.C., for the following actions:

1.  The RO or the AMC should send the 
veteran a letter requesting him to provide 
any pertinent evidence in his possession 
and any outstanding medical records 
pertaining to treatment or evaluation of 
his hearing loss, pes planus and 
hemorrhoids, during the period of the 
claims, or the identifying information and 
any necessary authorization to enable VA 
to obtain such records on his behalf.   

2.  The RO or the AMC should undertake 
appropriate development to obtain any 
pertinent evidence identified but not 
provided by the veteran.  A specific 
attempt should be made to obtain all 
pertinent records from the VA CBOC in 
Sarasota, Florida.  If the RO or the AMC 
is unsuccessful in its efforts to obtain 
any such evidence, it should so inform the 
veteran and his representative and request 
them to submit the outstanding evidence.

3.  The RO or the AMC should determine 
whether the June 2007 examination reports 
properly belong in this veteran's claim 
file.  The results of this determination 
should be reported and associated with the 
claims file.  

4.  Then, the veteran should be afforded a 
VA audiology examination to determine the 
current degree of severity of his service-
connected hearing loss.  The results 
should conform to VA regulations governing 
evaluation of hearing loss.  The claims 
folder must be made available to and 
reviewed by the examiner.

5.  The veteran also should be afforded an 
examination by a physician with 
appropriate expertise to determine the 
current degree of severity of his service-
connected hemorrhoids.  The examination 
should be scheduled in coordination with 
the veteran, so that the examination can 
be conducted, if practicable, when the 
hemorrhoids are symptomatic.  The claims 
folder must be made available to and 
reviewed by the examiner.

All indicated studies should be performed.  

The examination should include specific 
findings with respect to the frequency of 
recurrence, whether the veteran's 
hemorrhoids are considered large or 
thrombotic, whether they are irreducible, 
whether there is excessive redundant 
tissue, persistent bleeding, anal 
fissures, or secondary anemia. 

The examiner should also provide an 
opinion concerning the impact of the 
service-connected disability on the 
veteran's ability to work.  

6.  The veteran also should be afforded an 
examination by a physician with 
appropriate expertise to determine the 
current degree of severity of his service-
connected pes planus.  The claims folder 
must be made available to and reviewed by 
the examiner.

All indicated studies should be performed.  

The examination should include specific 
findings appropriate to the rating 
schedule, including an estimation of the 
severity of the veteran's condition (mild, 
moderate, severe, or pronounced), whether 
the weight-bearing line is over or medial 
to the great toe, whether there is inward 
bowing of the tendo achillis, and whether 
there is pain on manipulation and use of 
the feet.  

The examiner should also provide an 
opinion concerning the impact of the 
service-connected disability on the 
veteran's ability to work.  

7.  The RO or the AMC should also 
undertake any other development it 
determines to be warranted.

8.  Then, the RO or the AMC should 
readjudicate the veteran's claims.  If any 
benefit sought on appeal is not granted to 
the veteran's satisfaction, he and his 
representative should be provided a 
supplemental statement of the case and an 
appropriate period of time for response.  
The case should then be returned to the 
Board for further consideration, if 
otherwise in order.

By this remand, the Board intimates no opinion as to any 
final outcome warranted.

No action is required of the appellant until he is otherwise 
notified but he has the right to submit additional evidence 
and argument on the matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
Shane A. Durkin 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).


